WISS, Judge
(concurring in part and in the result):
As to Issue I, I concur in the result. For the reasons that I set out in my dissenting opinion in United States v. Weiss, 36 MJ 224, 256 (CMA 1992), cert. granted, — U.S. -, 113 S.Ct. 2412, 124 L.Ed.2d 635 (1993). I believe that neither the military judge nor any of the appellate judges were properly appointed. However, I am willing to apply the de /acio-appointee rationale of Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), to this case: Concerning the military judge and the associate judges of the Court of Military Review, the majority in Weiss approved their ap*301pointment, so I will consider them de facto appointees; as to the Chief Judge of the Court of Military Review, since he acted on this case before this Court held his appointment improper, I join in extending his appointment de facto validity.
Regarding Issue II, I must confess some misgivings about at least the appearance of lack of total objectivity when associate appellate judges’ principal assignments are as division chiefs under the immediate supervision of the Chief Counsel, the Coast Guard’s top-ranking uniformed lawyer. The unanimous opinion of this Court in United States v. Graf 35 MJ 450 (CMA 1992), cert. granted sub nom. Weiss v. United States, supra, however, ultimately persuades me to concur in the principal opinion that due-process notions are not offended by the Coast Guard’s structure of its Court of Military Review.
As to Issue III, I concur in the principal opinion’s discussion and disposition of the claimed denial of speedy trial under RCM 707, Manual for Courts-Martial, United States, 1984. I concur only in the result, however, with the disposition of the speedy-trial claim under United States v. Burton, 21 USCMA 112, 44 CMR 166 (1971). I do not read the Court’s opinion in United States v. McClain, 1 MJ 60 (CMA 1975), to support a black-letter rule that a pretrial psychiatric examination is never chargeable to the Government for Burton purposes. The Court there took pains to make clear to the contrary:
For the purposes of this case, and without definitively assigning to which party the period involved in a sanity inquiry is chargeable, the 18-day delay in the Article 32[*l investigation for the examination of this accused will not be considered against the Government.
Id. at 68. In any event, assuming that this case does give rise to the Burton presumption of a violation of Article 10, Uniform Code of Military Justice, 10 USC § 810, the factual circumstances fully set out in the principal opinion lead me to conclude that extraordinary circumstances accounted for not trying appellant within 90 days of his pretrial confinement so that the presumption is rebutted.

 Uniform Code of Military Justice, 10 USC § 832.